Title: To James Madison from Newton E. Westfall, 15 July 1816
From: Westfall, Newton E.
To: Madison, James



Venerable Sir
Southampton N.Y. July 15th. 1816

In my Communication of the 22d. Ultimo requesting the restoration of sundry Letters transmitted for your perusal it was not my intention to include the one addressed to your Excellency by the Civil and Military Officers of this (Suffolk) County.  Since the return of said Letters I have consulted several of my friends who advice and urge its retransmission as a document to which the President may hereafter wish to refer.  I therefore at their Solicitation re-enclose it.  I have the honor to be with great consideration Your obt Sevt

N.E. Westfall

